DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/21, 10/22/21, 4/6/22 were filed on 4/5/21, 10/22/21, 4/6/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings filed on 4/5/21 are accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al (“Synthesis of Si/carbon nanocomposite anode material with cavities to allow volume change of Si", 36th Preliminary Draft Collection of the year of the Carbon Society of Japan, Carbon Society of Japan, Nov. 30, 2009, pp. 196-197”) in view of Shimizu et al (US 2009/0297953).
	Regarding claim 1, Iwamura et al discloses a method for manufacturing a battery negative electrode material, the battery negative electrode material being a composite substance comprising silicon material areas of a silicon material, and a carbon material area of a carbon material, formed in a surrounding area of the silicon material areas, separated by cavities at least at a portion; 
the method comprising: 
step (a): mixing polyvinyl chloride (organic material composition) and a coated silicon material that is silicon nanoparticles (silicon precursor) coated with SiO2 (silicon oxide / oxidation layer) and obtaining a composite substance of the polyvinyl chloride and the coated silicon material; 
step (b): carbonizing the polyvinyl chloride by subjecting the composite substance resulting from step (a) to a heat treatment (main firing) at a temperature of 900°C in nitrogen (non-oxidizing gas atmosphere); 
step (c): removing the oxidation layer (silicon oxide) from the composite substance resulting from step (b) to obtain a Si/carbon nanocomposite; and wherein the particle size of the silicon nanoparticles is 61 nm and a volume ratio of Si to SiO2 in the silicon nanoparticle that is 51:49 which corresponds to a maximum particle size of the coated silicon material of about 120 nm (“Experiment”, “Result and consideration”, and Fig. 1).
	 However, Iwamura et al does not expressly teach an (002) average interlayer spacing d002 of the carbon material area determined by powder X-ray diffraction using CuKα rays being from 0.365 nm to 0.390 nm (claim 1).
	Shimizu et al discloses a negative electrode material comprising a carbonaceous material having an (002) average interlayer spacing d002 of the carbon material that ranges from 0.365 nm to 0.369 nm (Table 1, Examples 1-11).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Iwamura method for manufacturing a battery negative electrode material to include an (002) average interlayer spacing d002 of the carbon material area determined by powder X-ray diffraction using CuKα rays being from 0.365 nm to 0.369 nm in order to prevent deterioration of the electrode due to expansion/shrinkage of the negative electrode material (carbonaceous material) caused by the repetition of charging and discharging ([0023]).
	However, Iwamura et al as modified by Shimizu et al does not expressly teach a main firing at a temperature of 1,000°C to 1,500°C.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Iwamura/Shimizu method for manufacturing a battery negative electrode material to include a main firing at a temperature of 1,000°C to 1,500°C because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed temperature of the main firing.
	However, Iwamura et al as modified by Shimizu et al does not expressly teach a step of removing the silicon oxide from a composite substance resulting from the step (a), and carbonizing an organic material constituting the organic material composition by subjecting a composite substance resulting from the step (b).
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Iwamura/Shimizu method for manufacturing a battery negative electrode material to include a step of removing the silicon oxide from a composite substance resulting from the step (a) and carbonizing an organic material constituting the organic material composition by subjecting a composite substance resulting from the step (b) because the transposition of process steps, where the processes are substantially identical or equivalent in terms of function, manner, and result was held to be not patentably distinguish the processes.  Ex parte Rubin 128 USPQ 159 (PO BdPatApp 1959). 	
Regarding claim 5, Iwamura et al also discloses a composite substance obtained in step (a) that is a composite substance in which the coated silicon material is dispersed in liquefied PVC (organic material composition) (“Experiment”).
Regarding claim 6, Iwamura et al also discloses a ratio of silicon material in Si/C that is 29% by weight (29 mass%) relative to 100% by weight of the negative electrode material (pg. 3, lines 10-12).
However, Iwamura et al does not expressly teach a content amount of silicon material that is 5 mass% or greater and 25 mass% or less relative to 100 mass% of the negative electrode material.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Iwamura method for manufacturing a battery negative electrode material to include a content amount of silicon material that is 5 mass% or greater and 25 mass% or less relative to 100 mass% of the negative electrode material because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  There is no evidence of criticality of the claimed content amount of silicon material.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al in view of Shimizu et al as applied to claim 1 above, and further in view of Paireau et al (US 2014/0332717).
However, Iwamura et al as modified by Shimizu et al does not expressly teach a step (a) further comprising an infusibilization treatment to the obtained composite substance.
Paireau et al discloses cross-linking of a polymer in a Si/polymer composite material (obtained composite substance), which make it infusible (infusibilization treatment) ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Iwamura/Shimizu method for manufacturing a battery negative electrode material to include a step (a) further comprising an infusibilization treatment to the obtained composite substance in order to significantly or totally reduce the creep phenomenon during the pyrolysis step, thereby preventing deterioration of the morphology of the Si/polymer composite ([0039],[0041]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al in view of Shimizu et al as applied to claim 1 above, and further in view of Han et al (US 2014/0308585).
However, Iwamura et al as modified by Shimizu et al does not expressly teach a step (d): coating a composite substance resulting from the step (c) with a pyrolytic carbon.
Han et al discloses forming a pyrolytic carbon coating on a silicon based material (composite substance) ([0095]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Iwamura/Shimizu method for manufacturing a battery negative electrode material to include a step of coating the composite substance resulting from the step (c) with a pyrolytic carbon in order to stabilize the silicon based material, thereby providing cycling stability and increasing specific capacity at higher rates ([0095]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamura et al in view of Shimizu et al as applied to claim 1 above, and further in view of Murata et al (US 2016/0190552).
However, Iwamura et al as modified by Shimizu et al does not expressly teach an organic material composition comprising at least one selected from the group consisting of petroleum-based pitch, petroleum-based tar, coal-based pitch, and coal-based tar.
Murata et al discloses a method of forming a carbon coating on silicon-containing particles by mixing silicon-containing particles with petroleum-based pitch or coal-based pitch (organic material composition) ([0078],[0080]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Murata et al indicates that petroleum-based pitch or coal-based pitch is a suitable material for use as an organic material for forming a carbon coating.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use petroleum-based pitch or coal-based pitch.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 106159213 A) in view of Shimizu et al (US 2009/0297953).
	Regarding claim 1, Li et al discloses a method for manufacturing a silicon-carbon composite material (battery negative electrode material), the silicon-carbon composite material being a composite substance comprising silicon material areas of a silicon material, and a carbon material area of a carbon material, formed in a surrounding area of the silicon material areas, separated by cavities at least at a portion; 
the method comprising: 
step (a): mixing carbon source precursor (organic material composition) and a Si/SiO2 (coated silicon material) that is Si (silicon precursor) coated with SiO2 (silicon oxide) and obtaining a composite substance of the carbon source precursor and the Si/SiO2 composite material (coated silicon material); 
step (b): carbonizing the carbon source precursor by subjecting the composite substance resulting from step (a) to heating (main firing) at a temperature of 500-1400°C in non-oxidizing gas atmosphere; 
step (c): removing the silicon dioxide (silicon oxide) from the composite substance resulting from step (b) to obtain a silicon-carbon composite material; and wherein the particle size of the silicon raw materials is 0.05 µm (50 nm) to 5 µm ([0029]-[0036]).
	 However, Li et al does not expressly teach an (002) average interlayer spacing d002 of the carbon material area determined by powder X-ray diffraction using CuKα rays being from 0.365 nm to 0.390 nm (claim 1).
	Shimizu et al discloses a negative electrode material comprising a carbonaceous material having an (002) average interlayer spacing d002 of the carbon material that ranges from 0.365 nm to 0.369 nm (Table 1, Examples 1-11).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Iwamura method for manufacturing a silicon-carbon composite material to include an (002) average interlayer spacing d002 of the carbon material area determined by powder X-ray diffraction using CuKα rays being from 0.365 nm to 0.369 nm in order to prevent deterioration of the electrode due to expansion/shrinkage of the negative electrode material (carbonaceous material) caused by the repetition of charging and discharging ([0023]).
	However, Li et al as modified by Shimizu et al does not expressly teach a main firing at a temperature of 1,000°C to 1,500°C and a maximum particle size of the coated silicon material that is 1,000 nm or less (claim 1).
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Li/Shimizu method for manufacturing a battery negative electrode material to include a main firing at a temperature of 1,000°C to 1,500°C and a maximum particle size of the coated silicon material that is 1,000 nm or less because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed temperature of the main firing and maximum particle size of the coated silicon material.
	However, Li et al as modified by Shimizu et al does not expressly teach a step of removing the silicon oxide from a composite substance resulting from the step (a), and carbonizing an organic material constituting the organic material composition by subjecting a composite substance resulting from the step (b).
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Li/Shimizu method for manufacturing a battery negative electrode material to include a step of removing the silicon oxide from a composite substance resulting from the step (a) and carbonizing an organic material constituting the organic material composition by subjecting a composite substance resulting from the step (b) because the transposition of process steps, where the processes are substantially identical or equivalent in terms of function, manner, and result was held to be not patentably distinguish the processes.  Ex parte Rubin 128 USPQ 159 (PO BdPatApp 1959).
	Regarding claim 4, Li et al also discloses a carbon source precursor such as pitch and tar ([0030]).  In addition, the Office takes the position that petroleum-based pitch, petroleum-based tar, coal-based pitch, and coal-based tar are well known in the art.	
Regarding claim 5, Li et al also discloses a composite substance obtained in step (a) that is a composite substance in which the Si/SiO2 powder (coated silicon material) is encapsulated (dispersed) in carbon source precursor (organic material composition) ([0029]).
Regarding claim 6, Li et al also discloses an example of a silicon-carbon composite material that has a ratio of silicon material that is 11 wt% (11 mass%) relative to 100% by weight of the silicon-carbon composite material (negative electrode material) ([0084]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al in view of Shimizu et al as applied to claim 1 above, and further in view of Paireau et al (US 2014/0332717).
However, Li et al as modified by Shimizu et al does not expressly teach a step (a) further comprising an infusibilization treatment to the obtained composite substance.
Paireau et al discloses cross-linking of a polymer in a Si/polymer composite material (obtained composite substance), which make it infusible (infusibilization treatment) ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Li/Shimizu method for manufacturing a battery negative electrode material to include a step (a) further comprising an infusibilization treatment to the obtained composite substance in order to significantly or totally reduce the creep phenomenon during the pyrolysis step, thereby preventing deterioration of the morphology of the Si/polymer composite ([0039],[0041]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al in view of Shimizu et al as applied to claim 1 above, and further in view of Han et al (US 2014/0308585).
However, Li et al as modified by Shimizu et al does not expressly teach a step (d): coating a composite substance resulting from the step (c) with a pyrolytic carbon.
Han et al discloses forming a pyrolytic carbon coating on a silicon based material (composite substance) ([0095]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Li/Shimizu method for manufacturing a battery negative electrode material to include a step of coating the composite substance resulting from the step (c) with a pyrolytic carbon in order to stabilize the silicon based material, thereby providing cycling stability and increasing specific capacity at higher rates ([0095]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729